Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21   Entered 01/22/21 18:52:03   Page 1 of 14




                                  EXHIBIT B
                     Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                         Entered 01/22/21 18:52:03              Page 2 of 14




                                                                 OBJECTION SUMMARY1

            Objecting Party                               Objection                                                       Response
       U.S. Trustee                   The release is overbroad and releases non-           The Debtor Release is not overly broad and only releases claims
                                      debtors in violation of Pacific Lumber               owned (either directly or derivatively) by the Debtor and the Estate
                                                                                           on behalf of the Debtor and its successors, which include the CT and
                                                                                           LST only in their capacity as successors. No third party is
                                                                                           implicated by the Debtor Release and Pacific Lumber is
                                                                                           inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                           and release its own claims.
                                      The exculpation is overbroad and releases non-       The 1/9/20 Settlement Order has already exculpated the Independent
                                      debtors in violation of Pacific Lumber               Directors and their agents. The exculpation provisions as to each
                                                                                           Protected Party are permissible under other sections of the
                                                                                           Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                           1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                           of estate fiduciaries and under the policy reasons set forth in the
                                                                                           Pacific Lumber case relating to committees and their members
                                                                                           because the Protected Parties in this case are more akin to committee
                                                                                           members and trustees.
       Internal Revenue Service       Plan does not state that the Debtor will pay IRS     The Plan provides that Allowed Priority Claims would be paid on
                                      priority tax claims on the Effective Date.           the Initial Distribution Date. In response to this objection, the Plan
                                                                                           has been amended to provide for treatment of priority claims in
                                                                                           accordance with 1129(a)(9)(C)
                                      The plan does not provide for statutory interest     Plan has been amended to provide for treatment of priority claims in
                                      on the IRS claims under Section 511                  accordance with 1129(a)(9)(C)
                                      The IRS asserts that the Debtor failed to file tax   The Debtor has provided all applicable tax forms and the proposed
                                      Form 720 returns related to its self-insured         Default Provisions are unwarranted. The Debtor would agree,
                                      health plan for 2014, 2016, and 2017 and             however, to modified Default Provisions.
                                      requests that the Plan be amended to include
                                      certain “Default Provisions” that, among other       The IRS’ proposed Default Provisions graft the IRS’ potential non-
                                      things, allow the IRS to declare defaults,           bankruptcy and arguably additional rights and remedies into the
                                      demand that the “entire imposed liability”           Plan, including the IRS’ unilateral rights to declare defaults, impose
                                      become due and payable, and the ability to           successor liability, and to require payments of “entire imposed
                                      collect unpaid liabilities upon 14 days’ notice of   liabilities” upon 14 days’ notice of demand. The Debtor does not
                                      demand for payment                                   think it is appropriate for the Plan or Confirmation Order to dictate
                                                                                           these rights and they should be determined under applicable non
                                                                                           bankruptcy law.

1
    The following are summaries only. Parties should read the entirety of the Debtor’s Reply.


DOCS_LA:335197.6 36027/002
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                        Entered 01/22/21 18:52:03              Page 3 of 14



         Objecting Party                             Objection                                                        Response
    Dallas County, City of      Plan does not appropriately apply for treatment        The Debtor is currently negotiating language with these taxing
    Allen, Allen ISD, City of   of postpetition and effective date interest on tax     authorities to resolve the issues raised in their objection through
    Richardson, and Kaufman     claims, Plan does not provide for continued            insertion of language in the Confirmation Order in order to
    County                      security interest and Plan does not provide that       consensually resolve this objection.
                                failure to pay tax claims is a default under the
                                plan
    Jack Yang and Brad Borud    Subordinated Claims are defined overly broad as        The Plan has been amended to clarify that it does not provide for
                                not just claims subordinated under § 510 but           categorical subordination of claims relating to partnership interests
    (joined by Deadman,         also claims arising from Class A/B/C Limited           to address this objection
    Travers, Kauffman [D.I.     Partnership interests in a way that impermissibly
    1674; 1679])                broadens § 510(b)
    Patrick Daugherty           The Disputed Claims Reserve allows the Debtor          The Plan does not provide for disparate treatment of claims. The
                                to estimate claims for distribution, which             Plan provides for a mechanism for the Debtor or Mr. Daugherty (or
                                provides for impermissible disparate treatment         any creditor) to file a motion to estimate any Disputed Claim for
                                under § 1123(a)(4)                                     purposes of establishing the amount of the Disputed Claims Reserve
                                                                                       pending the allowance or disallowance of his claim. Neither
                                                                                       Daugherty or any other creditor is entitled to a reserve for the full
                                                                                       amount of a disputed claim. This procedure does not constitute
                                                                                       disparate treatment of claims under section 1123(a)(4)
    Dugaboy Investment Trust    Art. III.J allows for subordination under § 510        Section III.J of the Plan has been amended to clarify that
    and Get Good Investment     without the requirement for a hearing, which is        subordination will occur after notice and a hearing and any order by
    Trust                       impermissible                                          the Bankruptcy Court.
                                The Plan is not complete as it doesn't list final      Dugaboy’s reference to documents still under negotiation with the
                                documents governing the claimant                       Committee was a vestige from a prior draft. Three Plan
                                trust/litigation trust/reorg debtor, retained causes   Supplements have been filed that contain those documents. An
                                of action, executory contracts                         additional Plan Supplement is being filed concurrently herewith.
                                Plan violates 1129(a)(7) because it doesn't            The Liquidation Analysis provides that creditors will receive
                                provide the value that would be received in a          distributions under the Plan that are not less than the value they
                                chapter 7 liquidation because: (i) Reorg Debtor        would receive under a hypothetical distribution under chapter 7.
                                has no affirmative obligation to report to             This objection does not contest the conclusions set forth in the
                                holders of beneficial interests in the Claimant        Liquidation Analysis.
                                Trust, (ii) Claimant Trustee is only liable for
                                fraud, willful misconduct, or gross negligence         The Plan, consistent with other plans including ones confirmed in
                                and not breach of fiduciary duty; and (iii) a          this court, properly allows the Claimant Trustee and Reorganized
                                chapter 7 trustee would need to get court              Debtor to sell assets post-confirmation without the need for court
                                authority to sell assets and no such requirement       approval. The standard of liability is also appropriate and consistent
                                exists for Claimant Trustee                            with confirmed chapter 11 plans. Moreover, a chapter 7 trustee
                                                                                       would enjoy qualified immunity for its actions.
                                [


DOCS_LA:335197.6 36027/002                             2
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                    Entered 01/22/21 18:52:03              Page 4 of 14



          Objecting Party                         Objection                                                       Response
                             Exculpation provisions are overbroad as (i) they      The 1/9/20 Settlement Order has already exculpated the Independent
                             do not relate to a specific time period (just apply   Directors and their agents. The exculpation provisions as to each
                             from Petition Date through implementation),           Protected Party are permissible under other sections of the
                             especially when read in connection with the           Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                             exculpation provision in the Claimant Trust           1106, 1107, 1123, and 1129), other applicable law on the immunity
                             Agreement, (ii) cover non-Debtors, and (iii)          of estate fiduciaries and under the policy reasons set forth in the
                             violates Pacific Lumber                               Pacific Lumber case relating to committees and their members
                                                                                   because the Protected Parties in this case are more akin to committee
                                                                                   members and trustees. The CTA includes standard language limiting
                                                                                   liability and is not an improper exculpation.
                             Release provision (i) is overbroad and releases       The Debtor Release is not overly broad and only releases claims
                             claims not related to the BK; (ii) waives future      owned (either directly or derivatively) by the Debtor and the Estate
                             claims of the Claimant Trust                          on behalf of the Debtor and its successors, which include the CT and
                                                                                   the LST only as successors to the Debtor, not any claims the CT or
                                                                                   LST might subsequently have of their own. No third party is
                                                                                   implicated by the Debtor Release and Pacific Lumber is
                                                                                   inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                   and release its own claims.
                             The injunction provisions in Article IX.F are         The Injunction Provisions have been modified to address these
                             overbroad and arguably violates Pacific Lumber        concerns. The Injunction Provision, as modified, merely implements
                             as an improper release and In re Zale and Thru,       the Plan’s discharge, release, and Exculpation Provisions by
                             which prevents a non-debtor injunction if it          enjoining the Enjoined Parties from commencing or maintaining any
                             effectively discharges a no debtor                    actions to interfere with the implementation or consummation of the
                                                                                   Plan. Implementation and consummation are words used in the
                                                                                   Code and have meanings known by practitioners and the Court. The
                                                                                   injunction is only applicable to the Debtor and its successors, the
                                                                                   Reorganized Debtor, the Claimant Trust and the Litigation Sub-
                                                                                   Trust, or against the property of the Debtor, and its successors, the
                                                                                   Reorganized Debtor, the Claimant Trust and the Litigation Sub-Trust
                                                                                   – none of whom are non-debtor third parties as the debtor has
                                                                                   eliminated the Independent Directors from these provisions.
                             The release provided to released parties does not     Section 1123(b)(3) expressly permits a debtor to settle and release its
                             meet the standards for a release as there is no       own claims. The consideration provided by the Released Parties will
                             meaningful contribution to the BK and is not          be presented. The Released Parties are only being released by the
                             necessary to protect non-debtor entities that are     Debtor and its successors.
                             essentially the debtor




DOCS_LA:335197.6 36027/002                         3
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                    Entered 01/22/21 18:52:03             Page 5 of 14



          Objecting Party                         Objection                                                        Response
                             The "channeling injunction" and retention of          The Gatekeeper Provision is a legitimate exercise of the Court’s
                             jurisdiction is improper because it expands the       jurisdiction, does not (as modified) implicate the Court’s post-
                             BK court's jurisdiction to actions not arising        effective date jurisdiction as the Court will initially, only be
                             under, related to, or arising in the BK. This is      determining if a claim is colorable. Furthermore, as a liquidating
                             especially so since there is no post-effective date   plan, the court has – under applicable law – jurisdiction because all
                             Reorganized Debtor                                    acts taken by the trust are related to implementing and effectuating
                                                                                   the Plan. Furthermore, the Gatekeeper Provision is supported by the
                                                                                   Barton Doctrine (which requires that claims against court-appointed
                                                                                   and court-approved fiduciaries be sanctioned by the approving or
                                                                                   appointing court) and by the All Writs Act, which permits courts to
                                                                                   place limits on the ability of vexatious litigants to continue to file
                                                                                   litigation.
                             The injunction prevents parties from enforcing        Art. IX.F starts with "Except as expressly provided in the Plan, the
                             the rights created by the plan post-effective date    Confirmation Order, or a separate order of the Bankruptcy Court. . . .
                                                                                   " It does not prevent enforcement of rights created under the Plan
                             The "channeling injunction" is not a proper           The Gatekeeper Provision has nothing to do with Section 524(j).
                             channeling injunction under Section 524(j) and        Although the Debtor will be engaging in a long term liquidation
                             even if it were, 524(j) only applies to debtors       given the nature of its assets, during that same time period the
                             that are eligible for a discharge under 1141 and      Debtor will be engaging in business to maximize such liquidation,
                             HCMLP is not eligible for a discharge because it      including by continuing to manage non-debtor funds
                             is a liquidation plan.
    James Dondero            The exculpation provision in IX.D is overbroad        The 1/9/20 Settlement Order has already exculpated the Independent
                             as it relates to non-debtors under Pacific Lumber     Directors and their agents. The exculpation provisions as to each
                                                                                   Protected Party are permissible under other sections of the
                                                                                   Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                   1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                   of estate fiduciaries and under the policy reasons set forth in the
                                                                                   Pacific Lumber case relating to committees and their members
                                                                                   because the Protected Parties in this case are more akin to committee
                                                                                   members and trustees.
                             The "channeling injunction" in Article IX.F           The Gatekeeper Provision is a legitimate exercise of the Court’s
                             includes post-confirmation conduct and non-           jurisdiction, does not (as modified) implicate the Court’s post-
                             debtors and is effectively a third party release      effective date jurisdiction as the court will initially, only be
                             prohibited under Dropbox.                             determining if a claim is colorable. Furthermore, as a liquidating
                                                                                   plan, the Court has – under applicable law – jurisdiction because all
                                                                                   acts taken by the trust are related to implementing and effectuating
                                                                                   the Plan. Furthermore, the Gatekeeper Provision is supported by the
                                                                                   Barton Doctrine (which requires that claims against court-appointed



DOCS_LA:335197.6 36027/002                         4
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                   Entered 01/22/21 18:52:03              Page 6 of 14



          Objecting Party                         Objection                                                       Response
                                                                                  and court-approved fiduciaries be sanctioned by the approving or
                                                                                  appointing court) and by the All Writs Act, which permits courts to
                                                                                  place limits on the ability of vexatious litigants to continue to file
                                                                                  litigation. There is no “release” in the Gatekeeper Provision as it
                                                                                  does not prevent claims from being brought – it merely requires that
                                                                                  the Bankruptcy Court determine the claim is colorable before it can
                                                                                  be brought.
                               The "channeling injunction" limits jurisdiction    The Gatekeeper Provision has been modified to eliminate the
                               to the Bankruptcy Court and ignores other courts   exclusive jurisdiction of the Bankruptcy Court to hear permitted
                               with exclusive jurisdiction and specialized        claims on the merits unless it determines it has jurisdiction to do so
                               jurisdiction                                       after determining if a claim is colorable.
                               The "channeling injunction" is impermissibly       The Gatekeeper Provision is not vague and, to the extent FRBP
                               vague under FRBP 3016(c)                           3016(c) is applicable, expressly complies with the rule in that the
                                                                                  Gatekeeper Provision describes in specific and conspicuous
                                                                                  language (bold, italic, or underlined text) all acts to be enjoined and
                                                                                  identifies the entities that would be subject to the injunction
                               The Plan does not provide appropriate              This is the same objection filed by other Dondero Entities to prevent
                               mechanisms for oversight of post-confirmation      the post-confirmation monetization of assets. The Plan, consistent
                               sales and would allow impermissible sales          with other plans including ones confirmed in this Court, properly
                               similar to that which occurred during the BK       allows the Claimant Trustee and Reorganized Debtor to sell assets
                                                                                  post-confirmation without the need for court approval. The standard
                                                                                  of liability is also appropriate and consistent with confirmed chapter
                                                                                  11 plans.
                               The jurisdictional provisions are overbroad and    The Gatekeeper Provision has been modified to eliminate the
                               would require all claims to be heard in the BK     exclusive jurisdiction of the Bankruptcy Court to hear permitted
                               without regard to whether they arise in            claims on the merits unless it determines it has jurisdiction to do so
                               connection with implementation of the plan or      after determining if a claim is colorable. The Bankruptcy Court has
                               otherwise                                          jurisdiction to determine if a claim is colorable
                               The elimination of vacant classes on the           The elimination of the only vacant class (Class 5 (Retained
                               effective date would impermissibly limited later   Employees)) is for voting tabulation purposes only. This provision
                               re-allocation of claims                            permissibly provides for the treatment of any claims that may arise
                                                                                  or become Allowed as a Class 5 Claim post-confirmation.
                               Art. III.J allows for subordination under § 510    Section III.J of the Plan has been amended to clarify that
                               without the requirement for a hearing, which is    subordination will occur after notice and a hearing and any order by
                               impermissible                                      the Bankruptcy Court.
    NexPoint Real Estate       Art. III.J allows for subordination under § 510    Section III.J of the Plan has been amended to clarify that
    Partners LLC, f/k/a HCRE   without the requirement for a hearing, which is    subordination will occur after notice and a hearing and any order by
    Partners, LLC              impermissible                                      the Bankruptcy Court.



DOCS_LA:335197.6 36027/002                          5
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                       Entered 01/22/21 18:52:03              Page 7 of 14



          Objecting Party                              Objection                                                    Response
                                  Plan allows Distribution Agent to setoff amounts    Creditors have the right to challenge set off in an appropriate
                                  owed to the Debtor against amounts owed to a        manner. The Plan has been amended to clarify this language.
                                  creditor in violation of s. 553 and impermissibly
                                  shifts burden of proving setoff was improper to
                                  the creditor
                                  The "channeling injunction" improperly              The Gatekeeper Provisions do not implicate section 524(e). There is
                                  insulates non-debtors under s. 524(e).              no insulation of any non-debtor. The Gatekeeper Provision simply
                                                                                      requires the Bankruptcy Court to determine if a claim is colorable
                                                                                      before it can be brought.
                                  The exculpation and release provision release       The 1/9/20 Settlement Order has already exculpated the Independent
                                  claims not related to the BK but also the           Directors and their agents. The exculpation provisions as to each
                                  administration and implementation of the plan       Protected Party are permissible under other sections of the
                                                                                      Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                      1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                      of estate fiduciaries and under the policy reasons set forth in the
                                                                                      Pacific Lumber case relating to committees and their members
                                                                                      because the Protected Parties in this case are more akin to committee
                                                                                      members and trustees.
                                  Period of time covered by the release and           The 1/9/20 Settlement Order has already exculpated the Independent
                                  exculpation provisions impermissibly extends        Directors and their agents. The exculpation provisions as to each
                                  post-effective date. Cf. Pacific Lumber             Protected Party are permissible under other sections of the
                                                                                      Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                      1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                      of estate fiduciaries and under the policy reasons set forth in the
                                                                                      Pacific Lumber case relating to committees and their members
                                                                                      because the Protected Parties in this case are more akin to committee
                                                                                      members and trustees.
    NexPoint Advisors,            Investment Advisers Act is "applicable law" that    As this Court has ruled in Acis, and as SEC No Action Letters
    Highland Capital              prohibits assumption/assignment of the Portfolio    advise, the Investment Advisers Act does not prohibit assignment.
    Management Fund               Management Agreements (“PMAs”) under                The “actual test” applies and thus even if the PMAs were
    Advisors, and related funds   365(c)                                              nonassignable, they would still be assumable.

    (joined by CLO Holdco)
                                  PMAs are "personal services contracts" and          As this Court ruled in Acis, the PMAs are not nonassignable
    (joined by NexPoint RE        cannot be assigned under 365(c)                     personal services contracts. Further, the counterparties have
    Entities [D.I. 1677]                                                              consented, and under the “actual test” the PMAs would be
                                                                                      assumable even if nonassignable.




DOCS_LA:335197.6 36027/002                             6
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                   Entered 01/22/21 18:52:03              Page 8 of 14



          Objecting Party                        Objection                                                       Response
                             Fifth Circuit applies the hypothetical test under    Fifth Circuit has applied the actual test under §365(e) and lower
                             Section 365(c), not the actual test                  courts within the Fifth Circuit have applied the actual test to §365(c).
                             Even if "actual" test applies, the Reorg Debtor is   The objectors lack standing to object. As this Court held in Acis,
                             not the Debtor because of slimmed down staff         services under the PMAs are delegable and the Debtor is entitled to
                             and use of subservicers                              use a servicer. However, the Reorganized Debtor will have
                                                                                  sufficient employees and resources to manage the CLOs post-
                                                                                  Confirmation Date. This is an adequate assurance issue, and the
                                                                                  contract counterparties have consented.
                             There is no consent to assumption under 365(c)       CLO issuers are the counterparties and they consent. The objectors
                                                                                  have no contract right to object to assumption.

                             The objectors have standing because they have        The Funds, Advisors and CLO Holdco are not creditors and will not
                             claims against the estate or will have large         be creditors. They agreed to expungement of their claims or
                             rejection claims under shared services               reduction to zero. There will be no rejection damages because the
                             agreements.                                          contracts are freely terminable upon notice and are being terminated,
                                                                                  not rejected. Even if objectors were creditors, that would give them
                                                                                  standing only as to whether assumption benefits the estate, not their
                                                                                  particular interests.
                             The objectors have standing because the plan         The objectors have no standing as creditors, they have no standing to
                             violates 1129 because it provides for assumption     object to assumption of contracts to which they are not parties and to
                             of contracts in violation of law.                    which the counterparties have consented, and assumption of the
                                                                                  PMAs does not violate any law.
                             The objectors have standing because the plan         The Plan does not limit their removal rights.
                             seeks to limit their right to remove the manager
                             Debtor should take direction from the majority       The objectors have no contractual right to control the management of
                             of the preference shareholders in the CLOs           the CLOs.
                             The injunction and release provisions are            The Debtor Release is not overly broad and only releases claims
                             overbroad because they do not appropriately          owned (either directly or derivatively) by the Debtor and the Estate
                             define their scope and prevent the movants from      on behalf of the Debtor and its successors, which include the CT
                             suing for future malfeasance                         and LST only in their capacity as successors. No third party is
                                                                                  implicated by the Debtor Release and Pacific Lumber is
                                                                                  inapplicable. Section 1123(b)(3) expressly permits a debtor to settle
                                                                                  and release its own claims. The Injunction, as amended, is clear in
                                                                                  scope and application, and only applies to acts to implementation
                                                                                  and consummation of the Plan and attempts to collect the claims and
                                                                                  interests dealt with by the Plan.
                             The injunction prevents the objectors and the        The Injunction, as amended, is clear in scope and application, and
                             CLOs from seeking relief against the                 only applies to acts to implementation and consummation of the Plan


DOCS_LA:335197.6 36027/002                         7
                  Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                  Entered 01/22/21 18:52:03              Page 9 of 14



          Objecting Party                       Objection                                                       Response
                             debtor/reorg debtor from any present or future      and attempts to collect the claims and interests dealt with by the
                             actionable wrongs under the servicing               Plan.
                             agreements and advisers act
                             Injunction prevents set off or other damages        The Injunction, as amended, is clear in scope and application, and
                             under the servicing agreements and to seek legal    only applies to acts to implementation and consummation of the Plan
                             redress                                             and attempts to collect the claims and interests dealt with by the
                                                                                 Plan.
                             "Channeling Injunction" is defective with           The Gatekeeper Provision has been modified to eliminate the
                             respect to post-confirmation actions and is         exclusive jurisdiction of the Bankruptcy Court to hear permitted
                             overly broad                                        claims on the merits unless it determines it has jurisdiction to do so
                                                                                 after determining if a claim is colorable. The Bankruptcy Court has
                                                                                 jurisdiction to determine if a claim is colorable.
                             Plan does not disclose who will be operating the    The Plan Supplement discloses the identity of the Claimant Trustee,
                             reorganized debtor and claimant trust or their      Litigation Trustee and Oversight Committee members. The Debtor
                             comp as required under s 1123(a)(7) or insider      discloses in the Confirmation Brief the compensation of insiders
                             compensation under 1129(a)(5)                       pursuant 1129(a)(5) under the Plan who will serve post-confirmation
                                                                                 in their Confirmation Brief
                             The plan is not feasible because the treatment of   The Plan does not impact any party’s rights under the CLO
                             the CLO management agreements is illegal and        management agreements, and applicable law does not prohibit the
                             violates s. 365                                     Debtor’s assumption of the CLO management agreements.
                             The plan does not provide assurance of future       The objectors lack standing to object. As this Court held in Acis,
                             performance with respect to the assumption of       services under the PMAs are delegable and the Debtor is entitled to
                             the CLO management agreement as required by         use a servicer. However, the Reorganized Debtor will have
                             365(b)                                              sufficient employees and resources to manage the CLOs post-
                                                                                 Confirmation Date. This is an adequate assurance issue, and the
                                                                                 contract counterparties have consented.
                             Release and injunction provisions are overbroad     Neither the Release nor the Injunction Provisions release non-debtor
                             under Pacific Lumber because they release third     third parties.
                             parties
                             Exculpation provisions are overbroad under          The 1/9/20 Settlement Order has already exculpated the Independent
                             Thru                                                Directors and their agents. The exculpation provisions as to each
                                                                                 Protected Party are permissible under other sections of the
                                                                                 Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                 1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                 of estate fiduciaries and under the policy reasons set forth in the
                                                                                 Pacific Lumber case relating to committees and their members
                                                                                 because the Protected Parties in this case are more akin to committee
                                                                                 members and trustees.



DOCS_LA:335197.6 36027/002                         8
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                   Entered 01/22/21 18:52:03               Page 10 of
                                                             14


          Objecting Party                         Objection                                                       Response
                              The plan divests movants from their set off           Creditors have the right to challenge set off in an appropriate
                              rights                                                manner. The Plan has been amended to clarify this language.
                              The plan provides that contracts can be assumed       The Plan has been amended to address this objection.
                              until the Effective Date in violation of 365(d)(2)

                              Debtor is not entitled to a discharge under 1141      Although the Debtor will be engaging in a long term liquidation
                              because it's a liquidating plan                       given the nature of its assets, during that same time period the
                                                                                    Debtor will be engaging in business to maximize such liquidation,
                                                                                    including by continuing to manage non-debtor funds
                              The plan violates the absolute priority rule          This assertion is false. Equity Interests will not receive any property
                              because equity gets to keep assets while senior       on account of the their interests pursuant to the Plan unless and until
                              creditors may not be paid in full                     the claims of creditors are full paid, inclusive of interests, as
                                                                                    provided in the Plan.
    CLO Holdco Ltd.           CLO Holdco has standing to object because of          As set forth above, CLO Holdco has no standing to assert the rights
                              its interests in the CLOs                             of the contracting parties to the PMAs. It is also not a creditor,
                                                                                    having reduced its claim to zero and having no rejection claim.
                                                                                    Even if it was a creditor it would not have standing to object to
                                                                                    assumption on the basis of rights held by contracting parties.
                              Joined NPA/HCMFA objection                            NPA/HCMFA objection responses are set forth above.
                              Plan provides for impermissible “partial              For the reasons set forth above, CLO Holdco has no standing to
                              assumption” because it cherry picks provisions        assert objections to assumption held by the contracting parties, who
                              of the CLO management agreements that are             consent to assumption. Further, the Plan does not deprive preference
                              going to be assumed by preventing removal of          shareholders of removal rights.
                              the CLO manager by the preference shares
                              Injunction and exculpation prohibits creditors        The Injunction, as amended, is clear in scope and application, and
                              from interfering with implementation or               only applies to acts to implementation and consummation of the Plan
                              consummation of the plan and would prevent the        and attempts to collect the claims and interests dealt with by the
                              movants from removing the Debtor as the CLO           Plan.
                              manager
                              The plan impermissibly modifies the movants'          The Plan does not modify CLO Holdco’s rights under the PMAs
                              rights under the CLO management agreements
                              without their consent
                              Exculpation and indemnification provisions are        The Plan does not contain an” indemnification provision.” The
                              third party releases in violation of applicable law   1/9/20 Settlement Order has already exculpated the Independent
                              under Pacific Lumber                                  Directors and their agents. The exculpation provisions as to each
                                                                                    Protected Party are permissible under other sections of the
                                                                                    Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                    1106, 1107, 1123, and 1129), other applicable law on the immunity



DOCS_LA:335197.6 36027/002                          9
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                    Entered 01/22/21 18:52:03               Page 11 of
                                                             14


          Objecting Party                          Objection                                                       Response
                                                                                     of estate fiduciaries and under the policy reasons set forth in the
                                                                                     Pacific Lumber case relating to committees and their members
                                                                                     because the Protected Parties in this case are more akin to committee
                                                                                     members and trustees.
    NexBank Capital, Inc.,      Art. III.J allows for subordination under § 510      The Debtor amended Plan section III.J of the Plan to provide for
    NexBank Securities, Inc.,   without the requirement for a hearing, which is      “notice and a hearing” with respect to any subordination proceeding
    NexBank Title, Inc., and    impermissible                                        and corresponding changes to the definition of “Subordinated
    NexBank                                                                          Claim” and the treatment of any claims that may, potentially, be
                                                                                     subordinated after notice and a hearing and any order by the
                                                                                     Bankruptcy Court.
                                Plan allows Distribution Agent to setoff amounts     Creditors have the right to challenge set off in an appropriate
                                owed to the Debtor against amounts owed to a         manner. The Plan has been amended to clarify this language.
                                creditor in violation of s. 553 and impermissibly
                                shifts burden of proving setoff was improper to
                                the creditor
                                The exculpation and release provision release
                                claims not related to the BK but also the
                                administration and implementation of the plan
                                The exculpation and release provisions violate       The 1/9/20 Settlement Order has already exculpated the Independent
                                Pacific Lumber                                       Directors and their agents. The exculpation provisions as to each
                                                                                     Protected Party are permissible under other sections of the
                                                                                     Bankruptcy Code not relied on in Pacific Lumber (sections 105,
                                                                                     1106, 1107, 1123, and 1129), other applicable law on the immunity
                                                                                     of estate fiduciaries and under the policy reasons set forth in the
                                                                                     Pacific Lumber case relating to committees and their members
                                                                                     because the Protected Parties in this case are more akin to committee
                                                                                     members and trustees. The Release is only a release of claims
                                                                                     owned by the Debtor and its estate and does not implicate Pacific
                                                                                     Lumber which had nothing to do with debtor released which are
                                                                                     permitted under section 1123(b)(3).
    Senior Employees            The Plan violates § 1123(a)(4) because it treats     The treatment of claims in either Class 7 or Class 8 solely consists of
                                the Senior Employees differently than similarly      distributions on account of the allowed amounts of such claims, and
                                situated employees by requiring the Senior           there is no difference in treatment among members of either class in
                                Employees to sign a Senior Employee                  terms of the distribution scheme provided. The potential Debtor
                                Stipulation and reduce a portion of their claim to   release of its own claims against employees or ex-employees under
                                obtain a release.                                    the Plan does not constitute “treatment” of Class 7 or Class 8 claims.




DOCS_LA:335197.6 36027/002                           10
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21                Entered 01/22/21 18:52:03               Page 12 of
                                                             14


          Objecting Party                        Objection                                                      Response
                              The Senior Employee Stipulation was not            Whether or not the Senior Employees voluntary elect to sign the
                              approved by the Senior Employees and contains      Senior Employee Stipulation does not constitute a valid basis to
                              material problems.                                 object to Plan confirmation. The voluntary decision to execute the
                                                                                 Senior Employee Stipulation was at the option of the employee.
                                                                                 Moreover, the Debtor has settled this objection with respect to Mr.
                                                                                 Surgent and Mr. Waterhouse.
                              The Debtor has improperly prevented the Senior     Under applicable bankruptcy law, the Plan and the Disclosure
                              Employees from making the Convenience Class        Statement Order, the Senior Employees are not entitled to split their
                              Election because, as reflected in the chart        claims to create a liquidated claim for which Convenience Class
                              prepared by the Debtor, the Senior Employees       Election would even be possible.
                              have liquidated claims which are not in dispute.
                                                                                 Each Senior Employee filed a single proof of claim and the Senior
                                                                                 Employees have not cited any authority supporting the proposition
                                                                                 that a claimant may split claims listed in a single proof of claim; to
                                                                                 the contrary, courts have stated that claim splitting is impermissible
                                                                                 when covered by a single proof of claim. Further, the Plan and
                                                                                 Disclosure Statement Order prohibit claim splitting for voting
                                                                                 purposes. Finally, as explicitly set forth on the ballots approved by
                                                                                 the Disclosure Statement Order, even if a Senior Employee could
                                                                                 split his claims in order to elect Convenience Class treatment, the
                                                                                 Convenience Class Election only impacts treatment, and explicitly
                                                                                 does not impact voting.
                              The Plan provides that a Class 8 Creditor can      As set forth directly above, each Senior Employee would have to
                              make the Convenience Class Election for a          split his claim in order to also retain the remainder of his Class 8
                              liquidated claim. Since a portion of each Senior   claim. This is impermissible under applicable case law and the Plan.
                              Employee’s claim is liquidated, the Senior
                              Employees have a right to make the                 The Debtor’s statements have been consistent with the Plan. In any
                              Convenience Class Election under the Plan.         event, the Plan governs. The Senior Employee’s receipt of two
                                                                                 ballots was an administrative error and cannot override the express
                              The Debtor has contradicted the Plan in how in     terms of the Plan and Disclosure Statement Order.
                              its conversations with the Senior Employees.
                              Each Senior Employee received two ballots (one     As to the PTO Claims, those were separately classified by the Plan.
                              Class 7 and one Class 8) and this confusion        The Senior Employees seek to split claims within the same class. It
                              justifies the Senior Employees review of the       is splitting claims within the same class that is prohibited by
                              Plan.                                              applicable case law and the Plan and Disclosure Statement Order.

                              The fact that the Plan splits employee claims
                              into PTO claims and other claims is evidence
                              that the Plan allows Claim splitting. The



DOCS_LA:335197.6 36027/002                        11
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21               Entered 01/22/21 18:52:03              Page 13 of
                                                             14


          Objecting Party                         Objection                                                  Response
                              exhibit is a representation that the Senior
                              Employee claims have the right to a split claim
                              because it discusses a Convenience Class claim.




                              The Plan identifies no basis for disparate and    Debtors are not required to grant releases to anyone nor are their
                              unfair treatment of the Senior Employees.         required to grant releases to all employees equally, especially here,
                                                                                where there are allegations of material misconduct against some, but
                                                                                not all, of the employees.




                              The Plan appears to impermissibly grant the       Section III.J of the Plan has been amended to provide for “notice and
                              Debtor, the Reorganized Debtor, and the           a hearing” with respect to any subordination proceeding and
                              Claimant Trustee the unfettered power to          corresponding changes to the definition of “Subordinated Claim”
                              “reclassify” any claim as a Subordinated Claim.   and the treatment of any claims that may, potentially, be
                                                                                subordinated after notice and a hearing and any order by the
                                                                                Bankruptcy Court.
                              The Plan allows the Debtor to make changes to     To the contrary, Article XII of the Plan explicitly requires that
                              the Plan without Court approval, including        modifications to the Plan be in compliance with section 1127.
                              changes to the plan supplement documents.




DOCS_LA:335197.6 36027/002                         12
                    Case 19-34054-sgj11 Doc 1807-2 Filed 01/22/21   Entered 01/22/21 18:52:03   Page 14 of
                                                             14




DOCS_LA:335197.6 36027/002                   13
